Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1227

IN RE: SHERON A. BARTON,
                      Respondent.
Bar Registration No. 997851                              BDN: 201-13

BEFORE:       Fisher, Associate Judge, and Ferren and King, Senior Judges.

                                       ORDER
                                (FILED - March 6, 2014)

       On consideration of the certified order of the United States District Court for
the District of Maryland that accepted respondent’s resignation in lieu of further
discipline, with the right to apply for reinstatement after one year, subject to
conditions, this court’s November 21, 2013, order suspending respondent pending
further action of the court and directing her to show cause why the functional
equivalent reciprocal discipline of a one-year suspension with a fitness requirement
should not be imposed, the statement of Bar Counsel regarding reciprocal discipline,
respondent’s motion for reinstatement, the opposition thereto, respondent’s second
motion for reinstatement and attached exhibit, Bar Counsel’s motion for leave to file
the lodged late opposition, and it appearing that respondent has failed to file a
response to this court’s order to show cause but filed a D.C. Bar R. XI, §14 (g)
affidavit on January 8, 2014, it is

       ORDERED the Bar Counsel’s motion for leave to file the lodged opposition
is granted and the Clerk shall file the lodged opposition. It is

        FURTHER ORDERED that respondent’s motions for reinstatement are denied.
It is
No. 13-BG-1227

       FURTHER ORDERED that Sheron A. Barton is hereby suspended from the
practice of law in the District of Columbia for a period of one year nunc pro tunc to
January 8, 2014. Reinstatement is subject to the conditions imposed by the United
States District Court for the District of Maryland and contingent upon a showing of
fitness. See, In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194,
198 (D.C. 2007).

                                  PER CURIAM